—Proceeding pursuant to CPLR article 78 (transferred to this Court, by order of the Supreme Court, entered in Franklin County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
*685Petitioner commenced this CPLR article 78 proceeding to obtain review of an administrative determination finding him guilty of violating the prison disciplinary rule that prohibits refusing to obey a direct order. The determination was administratively reversed on April 23, 2002 and all references thereto have been expunged from petitioner’s institutional records. Inasmuch as petitioner has received all the relief to which he is entitled and is no longer aggrieved, the matter is dismissed as moot (see, Matter of Curtis v Goord, 274 AD2d 808; Matter of Maldonado v Miller, 259 AD2d 912).
Cardona, P.J., Peters, Spain, Mugglin and Rose, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.